Appeal from decision and award of the Workmen’s Compensation Board. *785Claimant is a carpenter. His son was a fellow employee. While engaged in work on September 20, 1951, claimant was struck by his son with a hammer. A short time before this the son had been released from a hospital for mental illness, and on the day of the assault he was recommitted there. The board has found on an adequate record that the claimant did not initiate the assault; that it was committed without provocation on his part. The appellants argue that the injury did not arise out of employment. There is abundant authority to sustain the finding of the board that it did arise from employment. (Matter of Charbazian v. Regina Novelty Corp., 257 App. Div. 1097; Matter of Pascalicchio v. Mule, 271 App. Div. 762). The assault, it is said, arose from a condition unconnected with the work; but not only is the unprovoked assault by a fellow employee on the job and during employment usually treated as arising from the employment, but if the cause here be attributed to mental illness, that result upon a fellow employee would be treated in the same manner as illness suffered at the controls of machinery or other injury caused by the fellow employee’s illness during the work. If a truck driver died at the wheel from causes wholly unconnected with the work, no one would doubt that an assistant riding with him and injured as a result would have a compensable claim. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.